Citation Nr: 1411946	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for tinnitus.


FINDING OF FACT

Current tinnitus is not the result of a disease or injury in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely   accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in August 2011 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for tinnitus; and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment (STRs) and personnel records are associated with claims file; as are VA treatment records and the Veteran's claims.  The Veteran has not identified any additional relevant records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded two VA examinations in conjunction with his appeal.  The first did not specifically address tinnitus.  The second considered an accurate history and yielded a definitive history supported by a sufficient rationale.  It is adequate for VA purposes.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease or disability first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, an award of service connection based on continuity of symptomatology is only applicable where the claimed disability is a chronic disease under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic diseases of the nervous system are listed in 38 U.S.C.A. § 1101(3).  Tinnitus may be viewed as an organic disease of the nervous system.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


Analysis

Evidence of current tinnitus comes from the Veteran's June 2011 claim for VA benefits when he reported that he had that disability; and the September 2013 examination when he again reported constant tinnitus; and the examiner appeared to accept that there was current tinnitus.  The Veteran is competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, current tinnitus is established.

The Veteran's DD Form-214 and service personnel records reflect that he served in Vietnam and was noted to have participated in operations against Viet Cong forces a Hue Phu Bai in August and September 1968.  On the September 2013 examination he reported noise exposure from incoming mortar and rocket fire.  The Veteran was an auto mechanic during military service.  His reports are sufficient to establish an in-service injury.  38 U.S.C.A. § 1154(b).

In light of the above evidence, the Board finds that the Veteran's own statements, consistent with the service records, demonstrate exposure to noise during service.  Therefore, his exposure to noise trauma in service is not in dispute.  38 U.S.C.A. § 1154(a).

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.

Service treatment records (STRs) are absent findings, complaints of, or treatment for tinnitus.  The Veteran's March 1969 separation examination indicates a normal general ears clinical evaluation and indicated no diagnosis or complaints of tinnitus.  Similarly, VA outpatient treatment records dated beginning in 2005 contain no reports of tinnitus and that condition is not on the list of conditions for which he was treated.  

In his June 2011 claim for benefits the Veteran stated, without elaboration, that hearing loss and tinnitus began in service.  He did not report any post-service treatment.

The Veteran was afforded a VA audiology examination in August 2012; however, the examiner determined that the test results did not reflect the Veteran's maximal efforts and were therefore considered invalid and unreliable.  The examiner did not comment on the presence or absence of tinnitus.

The Veteran was afforded another VA examination in September 2013.  Audiological testing at that time was again found to be invalid and unreliable.  It was noted that the Veteran's post-service employment included working as a police officer for 29 years until retirement in 2010.  During that time he was exposed to loud noise in the form of weaponry with the use of hearing protection.  

The examiner noted that initially, the Veteran would not, or could not, provide the onset date or casual event for his tinnitus, later stating it likely began in Vietnam.

The examiner determined that it is less likely than not that the Veteran's tinnitus was caused by or the result of military service.  The examiner noted that the STRs revealed no reports of tinnitus despite extensive sick call visits.  She also opined that if the Veteran were experiencing tinnitus, he would have filed his claim in April 2007 with his initial service connection claim.  She also cited the Veteran's initial inability to provide the onset date or casual event for his tinnitus, only later stating it likely began in Vietnam.  Lastly, the examiner noted that the Veteran had been examined twice by two different examiners and the results of the audiological examinations were deemed unreliable. 

The evidence in favor of link between current tinnitus consists largely of the Veteran's statement in his 2011 claim that the disability began in service.  Weighing against this report, is the absence of any complaint of tinnitus at the time of service separation or in the service or post service treatment records prior to the 2011 claim.  In addition, the history reported on the 2013 examination seems to contradict any reports of a continuity of symptomatology beginning in service.  It was only after apparent prodding by the examiner that the Veteran said it was likely that his disability began in service.  


To the extent the Veteran's statements can be viewed as reporting a continuity of symptomatology, the Board finds him not credible.  In this regard, tinnitus was not reported on his military separation examination or on his initial claim for VA benefits received in April 2007.  He did not make a claim of service connection for tinnitus until June 2011, approximately 42 years after active military service, and after decades of significant post-service occupational noise exposure.  Moreover, two examiners found him to be unreliable on audiologic testing.  

The preponderance of the evidence thus weighs against a link, between his current tinnitus and service.  While the Veteran himself has stated his tinnitus is related to active service, and is competent to report symptoms observable to a layperson, e.g., ringing in the ears, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As a chronic disease, service connection for tinnitus could be established if the condition was demonstrated in service and at any time thereafter or to a compensable degree within one year of service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  As just discussed the Board has found that the evidence is against a finding of tinnitus in service or within the year after discharge from service.  Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus, reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


